Case 2:16-cv-08684-SVW-AFM Document 278 Filed 08/19/19 Page 1 of 2 Page ID #:9602




  1   Jan Stiglitz (SBN 103815)                      Brett A. Boon (SBN 283225)
      Law Office of Jan Stiglitz                     The Boon Law Firm
  2   14462 Garden Trail                             411 Camino Del Rio S, Ste. 106
  3   San Diego, CA 92127                            San Diego, CA 92108
      Phone: (619) 525-1697                          Phone: (619) 358-9949
  4   Fax: (619) 615-1497                            Fax: (619) 365-4926
  5   E-Mail: js@cwsl.edu                            E-Mail: brett@boonlawoffice.com

  6   Craig S. Benner (SBN 283913)                   Alexander J. Simpson (SBN 235533)
  7   Benner Law Firm                                225 Cedar St.
      411 Camino Del Rio S, Ste. 106                 San Diego, CA 92101
  8   San Diego, CA 92108                            Phone: (619) 515-1525
  9   Phone: (619) 595-6795                          Fax: (619) 615-1425
      Fax: (619) 595-6796                            E-Mail: ajs@cwsl.edu
10    E-Mail: craig@bennerlawfirm.com
11
      Retained Counsel
12
13                          UNITED STATES DISTRICT COURT
                           CENTRAL DISTRICT OF CALIFORNIA
14
15    LUIS LORENZO VARGAS,

16                                    Plaintiff,
                   v.
17
18    CITY OF LOS ANGELES; LOS
      ANGELES POLICE DEPARTMENT;                   Case No. 2:16-cv-08684-SVW-AFM
19    COUNTY OF LOS ANGELES;
      OFFICE OF THE LOS ANGELES                          NOTICE OF APPEAL
20
      DISTRICT ATTORNEY; LOS
21    ANGELES SHERIFF’S
22    DEPARTMENT; MONICA
      QUIJANO; RICHARD TAMEZ;
23    SCOTT SMITH; AND DOES 1-10,
24    INCLUSIVE,

25                                 Defendants.
26
27
28                                             -1-
                                        NOTICE OF APPEAL

                                                             CASE NO 2:16-CV-08684-SVW-SFM
Case 2:16-cv-08684-SVW-AFM Document 278 Filed 08/19/19 Page 2 of 2 Page ID #:9603




  1         NOTICE IS HEREBY GIVEN that Luis Lorenzo Vargas, plaintiff in the above-

  2   captioned case, hereby appeals to the United States Court of Appeals for the Ninth
  3
      Circuit from the order of the District Court, Central District of California, entered on
  4
  5   July 26, 2019 (ECF No. 258), which struck Plaintiff’s timely post-trial motion. Plaintiff

  6   also appeals from the adverse judgment of the district court entered on June 27, 2019
  7
      (ECF No. 252), which stated as follows:
  8
  9         IT IS ORDERED AND ADJUDGED that the plaintiff(s): Luis
            Lorenzo Vargas take nothing; that the action be dismissed on the
10          merits; and that the defendant(s): Monica Quijano [and] Scott Smith
11          recover of the plaintiff(s) its costs of action, taxed in the sum of To be
            determined.
12
13    In addition, Plaintiff appeals from all other orders made appealable by entry of final

14    judgment.
15
            By this appeal, Plaintiff will ask the court of appeals to reverse the orders, rulings,
16
17    and judgment of the district court and grant such other relief to which he may be

18    entitled. A copy of said order and judgment is attached hereto.
19
20    August 19, 2019                         s/_________________________
21    Date                                          Counsel for Appellant

22
23
24
25
26
27
28                                              -2-
                                          NOTICE OF APPEAL

                                                               CASE NO 2:16-CV-08684-SVW-SFM
